Citation Nr: 0627692	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1976 to November 
1982.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied service connection for residuals of a hysterectomy, 
tinnitus, and bilateral hearing loss.  By rating action of 
November 2004, the RO granted service connection for 
tinnitus; this constitutes a full grant of the benefit sought 
on appeal with respect to that issue.

In May 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  

The Board's decision on the claim for service connection for 
residuals of a hysterectomy is set forth below.  The claim 
for service connection for bilateral hearing loss is 
addressed in the REMAND section of this decision following 
the ORDER; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the veteran when further action on her part is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim herein decided has been 
accomplished.

2.  Uterine fibroids were first manifested many years post 
service, and there is no competent and persuasive evidence 
that the hysterectomy performed many years post service to 
remove those fibroids was required by a disability of service 
origin.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
hysterectomy are not met.      38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim herein decided on appeal has been 
accomplished.  

In June and October 2003 pre-rating letters, the RO notified 
the veteran and her representative of what the evidence 
needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical 
disability; and a relationship between the current disability 
and an injury, disease, or event in service.  The RO also 
explained the type of evidence needed to establish each 
element.  Thereafter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, those pre-rating RO letters provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and identified medical records it had 
received from the veteran.  Those letters also specifically 
requested the veteran to furnish any evidence that she had 
that pertained to her claim.  The Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
veteran before the February 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the RO furnished the veteran a letter meeting 
Dingess/Hartman notice requirements in May 2006.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim.  
As a result of these efforts, service and post-service 
private and VA medical records through 2005 have been 
associated with the claims file.  A transcript of the 
veteran's May 2006 Board hearing testimony has been 
associated with the record.

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, that 
any existing pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.  In this regard, the 
Board has considered the veteran's representative's November 
2005 request that she be afforded a VA examination with a 
medical nexus opinion as to the relationship, if any, of her 
residuals of a hysterectomy to her military service.  
However, the Board finds that such examination and opinion 
are not necessary, because, as explained below, the current 
evidence of record is sufficient to show that uterine 
fibroids were first manifested many years post service, and 
that the hysterectomy performed many years post service to 
remove those fibroids was not required by a disability of 
service origin.         

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that gynecological problems of service 
origin, including uterine fibroids, required a hysterectomy 
in the post-service years.

The service medical records are completely negative for 
findings or diagnoses of uterine fibroids.  Those records 
show that a May 1976 gynecological examination was within 
normal limits, and the uterus was normal.  In September, the 
veteran was seen for a possible yeast infection.  On 
gynecological examination in December, she complained of a 
vaginal discharge and bleeding, but the uterus was normal on 
examination.  In July 1977, she complained of menstrual 
bloating.  In March and May 1978, she complained of a vaginal 
discharge; the impression in March was estrogen deficiency.  
Gynecological examinations in January 1980 and at separation 
from service in October 1982 were normal.

Post service, on April 1983 military examination, the veteran 
stated that she was in good health, but complained of a 
change in menstrual pattern; she denied treatment for a 
female disorder.  The examiner noted a history of irregular 
menses.  On examination, a urinalysis showed a trace of 
occult blood, but a Pap test was within normal limits.  The 
diagnosis was hematuria probably secondary to 
menometrorrhagia.  On December 1983 and October 1984 military 
examinations, the veteran stated that she was in good health 
and denied treatment for a female disorder or a change in 
menstrual pattern, current pelvic examinations were normal, 
and urinalyses were negative.  On military certificates of 
physical condition signed by the veteran in October and 
December 1985, December 1987, December 1988, December 1991, 
and February 1993, the veteran denied any physical defects 
which might restrict her performance on duty.  On January 
1987 and February and December 1990 military examinations, 
the veteran stated that she was in good health and denied 
treatment for a female disorder or a change in menstrual 
pattern, current examinations were negative for gynecological 
abnormalities, and urinalyses were negative.       

In a June 2005 statement, G. Johnson, M.D., stated that he 
first saw the veteran in December 1995, at which time she was 
identified as having multiple uterine fibroids.  In June 
1996, the veteran underwent an exploratory laparotomy, total 
abdominal hysterectomy, and bilateral salpingo-oophorectomy 
for definitive treatment of her symptomatic uterine fibroids.  
Dr. Johnson noted that the veteran's service medical records 
showed that she had been seen several times with recurring 
gynecological problems that were potentially related to an 
enlarged uterus, and stated that her fibroids contributed to 
her gynecological problems, specifically, abnormal uterine 
bleeding.

At the May 2006 Board hearing, the veteran testified that 
medical opinion suggested that the uterine fibroids 
manifested in 1995 were present during her military service, 
and that service connection was thus warranted for the 
hysterectomy she underwent post service to remove such 
fibroids.

On the record, the Board finds that uterine fibroids were 
first manifested many years post service, and that there is 
no competent and persuasive evidence that establishes a nexus 
between that disability or surgery to remove them and the 
veteran's military service.  

The first objective evidence of uterine fibroids for which a 
hysterectomy was performed in 1996 was that diagnosed in 
December 1995, over 13 years post service.  Moreover, the 
Board finds that Dr. Johnson's 2005 medical report does not 
provide a persuasive basis for linking the veteran's post-
service uterine fibroids or hysterectomy to her military 
service.  

Although Dr. Johnson noted that the service medical records 
showed that the veteran had been seen several times with 
recurring gynecological problems that were potentially 
related to an enlarged uterus, and stated that her fibroids 
contributed to her gynecological problems, specifically, 
abnormal uterine bleeding, the Board finds that these 
speculative comments do not constitute persuasive evidence on 
the question of medical nexus of the veteran's post-service 
fibroids or hysterectomy to her military service.  In this 
regard, the Board reiterates that the service medical records 
were negative for findings or diagnoses of uterine fibroids, 
and that no uterine abnormalities were documented on 
examinations in service.  Hematuria probably secondary to 
menometrorrhagia [excessive uterine bleeding] was first 
documented on post-service military examination in April 
1983, but that examination and several subsequent 
examinations and medical records through 1993 were negative 
for findings or diagnoses of uterine fibroids, which in fact 
were first found by Dr. Johnson in 1995, over 13 years 
following separation from service.  

Thus, the Board finds Dr. Johnson's 2005 statement to be of 
little probative value in regard to the matter of a nexus 
between the veteran's service and her post-service uterine 
fibroids with hysterectomy for their removal.  A medical 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).    

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of the 
claim.  While the veteran may well believe that her uterine 
fibroids requiring a hysterectomy were related to her 
military service, in the absence of any competent and 
persuasive evidence establishing a link between such 
disability and her military service, her claim must fail.  In 
this regard, the Board notes that the appellant is competent 
to offer evidence as to facts within her personal knowledge, 
such as the occurrence of gynecological problems and her own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
a probative (persuasive) opinion on such a medical matter.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, her own assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of a hysterectomy must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a hysterectomy is denied.


REMAND

Considering the record in light of the VCAA, the Board finds 
that all development action needed to render a fair decision 
on the claim for service connection for bilateral hearing 
loss on appeal has not been accomplished.  

The Board notes that the RO denied service connection on the 
grounds that hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 (2005) was not objectively demonstrated on July 2004 
VA audiological examination.  At the May 2006 Board hearing, 
the veteran testified that her hearing loss had increased in 
severity since the July 2004 VA examination, and requested a 
new VA examination in an attempt to show that she currently 
has hearing loss disability that meets the criteria of 
38 C.F.R. § 3.385.

In view of the fact that the RO has granted the veteran 
service connection for tinnitus based on conceded exposure to 
acoustic trauma in service, the Board finds that she should 
be afforded a new VA audiological examination and an 
opportunity to demonstrate that she currently has hearing 
loss disability that meets the criteria of 38 C.F.R. § 3.385.  
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in a 
denial of the claim for service connection.  See 38 C.F.R. 
§ 3.655(b) (2005).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file a copy 
of any notice of the date and time of the examination sent to 
her by the pertinent VA medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo VA audiological examination.  
The entire claims file must be made 
available to and reviewed by the 
examiner, and the examination report 
should include discussion of her 
documented medical history and 
assertions, including any exposure to 
acoustic trauma in military service.  All 
indicated audiometric tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

With respect to any hearing loss 
disability found, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e, there is at 
least a 50 percent probability) that any 
such disability is related to the 
veteran's military service, to include 
any acoustic trauma she suffered therein.

The examiner should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record a 
copy of any notice of the date and time 
of the examination sent to her by the 
pertinent VA medical facility.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal is 
not granted, the RO must furnish the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


